This cause having been reached and taken up by the Court for disposition, it is found necessary by the Court to dismiss the appeal herein because the record shows that the notice of appeal was entered on December 30, 1937, and was made returnable to February 15, 1937, an impossible date and therefore would not confer on this Court jurisdiction of the subject matter. This order is entered without prejudice to the right of the Appellant to move for reinstatement of the appeal here if it should appear that the notice of appeal as shown by the Record is not a true copy of the record of the notice of appeal in the Circuit Court.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.